            Case 2:19-cv-04160-MAK Document 34 Filed 06/05/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SAUDIA SHULER                                 : CIVIL ACTION
                                              :
                     v.                       : NO. 19-4160
                                              :
TIMEPAYMENT CORP                              :

                                           ORDER

       AND NOW, this 5th day of June 2020, upon considering the Defendant’s Motion to

dismiss (ECF Doc. No. 31) the third amended Complaint (ECF Doc. No. 29) for insufficient

service of a summons the third amended complaint issued under our March 16, 2020 Order (ECF

Doc. No. 30) in the first days of the COVID-19 shut down Orders throughout the Northeastern

United States, finding Plaintiff continues to fail to effect service of the summons and third

amended Complaint upon the Defendant but there is no prejudice and there is a likelihood

Plaintiff could effect service under one of the alternative means to serve a corporation under

either Massachusetts or Pennsylvania law and we prefer to resolve cases on the merits rather than

on service deficiencies particularly with pro se Plaintiffs, and for reasons in the accompanying

Memorandum, it is ORDERED:

       1.       We amend our February 28, 2020 Order (ECF Doc. No. 24) to grant Plaintiff

leave to serve the third amended Complaint and summons provided to her on March 16, 2020

until on or before July 6, 2020, consistent with the accompanying Memorandum;

       2.       The Defendant’s Motion to dismiss for insufficiency of service (ECF Doc. No.

31) is DENIED without prejudice to be renewed on or after July 7, 2020 should the pro se

Plaintiff not effect service (or obtain a timely extension to serve based on demonstrated good

cause); and,
            Case 2:19-cv-04160-MAK Document 34 Filed 06/05/20 Page 2 of 2




       3.        Given the inability for our Clerk of Court to mail Orders at this stage in COVID-

19 mitigation, Defendant’s counsel shall serve this Order by first class mail upon the Plaintiff at

her address on the docket no later than June 8, 2020, file a certificate of service of this Order no

later than June 10, 2020, and amend the certificate if service of this Order later returns as

undeliverable.




                                                     KEARNEY, J.




                                                 2
